EXHIBIT 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

          This Settlement Agreement and Mutual General Release (the "Agreement")
is entered into as of January 1, 2009 (the "Effective Date") by and between
Dutchess Private Equities Fund, Ltd., a Cayman Islands exempt company
("Creditor"), and NatureWell, Incorporated, a Delaware corporation ("Debtor"),
with reference to the following facts:

 

RECITALS

 

          A.     Debtor and Creditor desire that Debtor restructure its existing
debt and capital structure (the "Restructuring"); and

          B.     As of the Effective Date Creditor is owed monies from Debtor
pursuant to seventeen (17) senior secured notes for which there is an aggregate
remaining balance due, including all accrued and unpaid interest and/or
penalties, if any, in the amount of approximately $5,298,139 ("Amount Due"); and

          C.     Creditor and Debtor agree that the Amount Due represents all
monies, services and/or any other form of consideration owed to Creditor by
Debtor as of the Effective Date; and

          D.     As part of the Restructuring, Debtor desires to issue to
Creditor a new Senior Note, along with its underlying security agreement, face
value $300,000, a form of which is attached hereto as Exhibit A, a second new
Senior Note, along with its underlying security agreement, face value
$1,883,000, a form of which is attached hereto as Exhibit B (together the
"Senior Notes"), and 3,115 shares of its Series E Preferred Stock (together the
Senior Notes and Series E Preferred Stock are the "Consideration") as full
payment and final settlement of the Amount Due and any and all other Claims (as
defined in Section 4 below) Creditor may have, and Creditor desires to accept
such Consideration as full payment and final settlement of the Amount Due and
any and all other Claims it may have.

          NOW THEREFORE, in consideration of the mutual promises and agreements
set forth herein, and other good valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties hereby
agree as follows:

          1.     Representations and Warranties. Creditor represents and
warrants that: (i) as of the Effective Date, it has not previously assigned or
transferred in any manner, or purported to have assigned or transferred in any
manner, any Claim (as defined in Section 4 below) or right set forth in this
Agreement and/or arising out of the Amount Due, (ii) the Amount Due represents
all monies, services and/or any other form of consideration owed to Creditor by
Debtor as of the Effective Date, (iii) it understands that by signing this
Agreement, and subject only to cancellation of this Agreement pursuant to
Section 3(d) below, Creditor is irrevocably agreeing to accept the Consideration
as full payment and final settlement of the Amount Due and any and all other
Claims Creditor may have, (iv) upon payment of the Consideration, Creditor shall
have received full and complete payment for the Amount Due and Creditor shall
have no further claims against Debtor (other than pursuant to the instruments
received as the Consideration), for monies owed, services rendered or otherwise,
(v) notwithstanding any other provision contained in this Agreement, Creditor
agrees that the Intercreditor, Subordination and Standby Agreement dated
September 2, 2003, as amended (the "Intercreditor Agreement"), which it has
previously signed in its capacity as a holder of Senior Debt issued by Debtor,
shall remain in full force and effect and binding upon Debtor and Creditor as to
the Senior Notes, (vi) Creditor is an "accredited investor" (or a corporation or
entity not formed for the purpose of investing in Debtor) as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended, (vii) Debtor has made available to Creditor the opportunity to
(A) ask questions of and receive answers from Debtor concerning Debtor and the
activities of Debtor, and (B) otherwise obtain any additional information, to
the extent that Debtor possesses such information and can lawfully provide such
to Creditor or could acquire it without unreasonable effort or expense, and
(viii) Creditor is acquiring the Consideration for its own account for
investment only and not with a view towards, or in connection with, the public
sale or distribution thereof, except pursuant to sales registered, or exempt
from registration, under the Securities Act of 1933 and applicable state
securities laws.

          2.     Debtor Covenants. In consideration of the mutual covenants and
agreements set forth in this Agreement, Debtor shall promptly issue to Creditor
the Consideration upon receipt by the Debtor of an executed version of this
Agreement.

          3.     Other Covenants. The parties agree that:

               (a)  by entering into this Agreement and upon payment of the
Consideration all previous agreements or arrangements between Debtor and
Creditor for the payment of any monies or other forms of consideration are
cancelled and replaced by the terms of this Agreement and the instruments and
documents executed in connection herewith; and

               (b)  upon payment of the Consideration any and all Claims, trade
payables or instruments of indebtedness held by Creditor (whether named or
described in Recital B) including, but not limited to, any promissory note(s)
and/or debenture(s) that have been previously issued to Creditor by Debtor,
shall be cancelled and rendered null and void; and

               (c)  until the Consideration has been paid to Creditor the Amount
Due shall remain owed to Creditor under its original terms and conditions, and
all promissory notes, debentures, trade payables or other evidences of
indebtedness and all agreements and documentation associated therewith ( the
"Instruments of Indebtedness") shall remain in full force and effect, provided
however, upon payment of the Consideration all such Instruments of Indebtedness
shall be cancelled and rendered null and void; and

               (d)  if for any reason the Consideration is not paid within
ninety (90) days after the Effective Date, then this Agreement shall be
cancelled and rendered null and void in its entirety; and

               (e)  the Mutual General Release contained in this Agreement shall
become effective as of the date that the Consideration was paid; and

               (f)  for purposes of this Agreement, the date that the
Consideration was mailed via US Mail or sent by overnight courier shall be the
date for determining when the Consideration was paid or payment of the
Consideration was made.

          4.     Release.

               (a)  In consideration of the mutual covenants and agreements set
forth herein, and except with respect to obligations arising under this
Agreement, the parties, on their own behalf and on behalf of their respective
predecessors, current or former successors-in-interest, assigns, transferees,
affiliates, representatives, partners, shareholders, officers, directors,
employees and agents (collectively "Affiliated Parties"), hereby fully and
forever release, remise and discharge each other and each of their Affiliated
Parties, and each of them of and from any and all liabilities, claims, demands,
actions, causes of action, rights, obligations, compensation, expenses,
contracts, agreements and debts, whether or not direct or indirect, contingent,
accrued, inchoate, liquidated or unliquidated, foreseen, or unforeseen, matured
or unmatured, or known or unknown (collectively "Claims") which the parties and
the Affiliated Parties has or may have against the others and their Affiliated
Parties from the beginning of time up to the date that this Release becomes
effective (see section 3(e) above).

               (b)  The parties on their own behalf and on the behalf of their
Affiliated Parties hereby agree that all rights under Section 1542 of the Civil
Code of the State of California are hereby waived by each of them and their
Affiliated Parties. Section 1542 provides as follows:

 

"A general release does not extend to claims which a creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

          5.     Attorneys' Fees. In the event any dispute arises under this
Agreement or the documents or instruments executed and delivered in connection
with this Agreement, and the parties hereto resort to litigation to resolve such
dispute, the prevailing party in any such litigation, in addition to all other
remedies at law or in equity, shall be entitled to an award of costs and fees
from the other party, which costs and fees shall include, without limitation,
reasonable attorneys' fees and legal costs.

          6.     Choice of Law; Venue. This Agreement will be construed and
enforced in accordance with and governed by the laws of the State of California
and the federal law of the United States without reference to principles of
conflicts of law. The parties agree that, in the event of any dispute arising
out of this Agreement or the transactions contemplated thereby, venue for such
dispute shall be in the state or federal courts located in San Diego,
California, and that each party hereto waives any objection to such venue based
on forum non conveniens.

          7.     Severability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, such provision(s) shall
(i) be modified to the minimum extent necessary to render it valid and
enforceable, or (ii) if it cannot be so modified, be deemed not to be a part of
this Agreement and shall not affect the validity or enforceability of the
remaining provisions.

          8.     Further Assurances. Each party shall perform or cause to be
performed any further acts and execute and deliver any documents that may be
reasonably necessary or advisable to carry out the provisions of this Agreement.

          9.     Entire Agreement. This Agreement fully and completely expresses
the entire agreement between the parties hereto with respect to the subject
matter hereof. There are no writings, conversations, representations,
warranties, or agreements, which the parties intend to be a part hereof except
as expressly set forth in this Agreement or to be set forth in the instruments
or other documents delivered or to be delivered hereunder. This Agreement
represents the entire agreement between the parties hereto and supersedes any
and all previous written or oral agreements or discussions between the parties
and any other person or legal entity concerning the transactions contemplated
herein.

          10.    Counterparts/Facsimile Signatures. This Agreement may be
executed in one or more counterparts, each of which when so signed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same instrument. In lieu of the original, a facsimile transmission or
copy of the original shall be as effective and enforceable as the original.

          IN WITNESS WHEREOF, the parties hereto have executed this Settlement
Agreement and Mutual General Release as of the day and year first written above.

 

DEBTOR:

CREDITOR:

   

NatureWell, Incorporated
a Delaware Corporation

Dutchess Private Equities Fund, Ltd.,
a Cayman Islands exempt company

   

By:  _____________________________
     James R. Arabia, CEO

By:  _____________________________
     Douglas H. Leighton, Director

   



 

EXHIBIT A

 

PROMISSORY NOTE

 

FACE AMOUNT

$300,000

PRICE

$300,000

INTEREST RATE

6% per annum

NOTE NUMBER

January - 2009 -- 101

ISSUANCE DATE

January 1, 2009

MATURITY DATE

January 1, 2012

 

FOR VALUE RECEIVED, Naturewell, Incorporated, a Delaware corporation, and all of
its subsidiaries (the "Company") (OTC BB: NAWL) hereby promises to pay to the
order of Dutchess private equities fund, lTD. (collectively, the "Holder") by
the Maturity Date, or earlier, the Face Amount of Three Hundred Thousand Dollars
($300,000) U.S., (this "Note") in such amounts, at such times and on such terms
and conditions as are specified herein (sometimes hereinafter the Company and
the Holder are referred to collectively as "the Parties").

Article 1

     Method of Payment



Section 1.1     Payments made to the Holder by the Company in satisfaction of
this Note (referred to as a "Payment," or "Payments") in minimum amounts of six
thousand dollars ($6,000) (the "Payment Amount") until the Face Amount is paid
in full, minus any fees due. The First Payment will be due on March 1, 2009 and
each subsequent Payment will be made at the first business day of the month
("Payment Date" or "Payment Dates") until this Note is paid in full.
Notwithstanding any provision to the contrary in this Note, the Company may pay
in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds at any time and from time to time without penalty.



Section 1.2     After Closing, the Company must make a Prepayment to the Holder
when the aggregate amount of financing ("Financing") received by the Company is
in excess of five hundred thousand dollars ($500,000) ("Threshold Amount"). The
Company agrees to pay one hundred percent (100%) of any proceeds raised by the
Company over the Threshold Amount toward the Prepayment of the Note, Interest
and any penalties until the Face Amount is paid in full. The Prepayments shall
be made to the Holder within one (1) business day of the Company's receipt of
the Financing. Failure to do so will result in an Event of Default. The
Threshold Amount shall also pertain to any assets sold, transferred or disposed
of by the Company and any cash balances in the Company bank or brokerage
accounts at the end of each month.

Article 2

     Collateral  

Section 2.1     Those assets listed in the Security Agreement dated May 16, 2006
between the Company and the Holder.

 

Section 2.2     As further security and collateral for this Note the Company
will grant to Holder a security interest in the properties, assets and rights
named in that certain Intercreditor Agreement dated as of September 2, 2003, as
amended (the "Additional Collateral"). Holder has executed the Intercreditor
Agreement and agreed to be bound by its terms. The Parties hereby agree that if
the terms of this Note and the Intercreditor Agreement conflict, the
Intercreditor Agreement shall prevail.

Article 3

     Unpaid Amounts  

Section 3.1     In the event that on the Maturity Date the Company has any
remaining amounts unpaid on this Note (the "Residual Amount"), the Holder can
exercise its right to increase the Face Amount by ten percent (10%) as an
initial penalty and an additional two and one-half percent (2.5%) per month
paid, pro rata for partial periods, compounded daily, as liquidated damages
("Liquidated Damages"). If a Residual Amount remains, the Company is in Default
and the Holder may elect remedies as set forth in Article 4, below. The Parties
acknowledge that Liquidated Damages are not interest and should not constitute a
penalty.

Article 4

     Defaults and Remedies  

Section 4.1     Events of Default. An "Event of Default" occurs if any one of
the following occur:

                    (a)  The Company does not make a Payment within two (2)
business days of (i) a Payment Date; or, (ii) a Residual Amount on the Note
exists on the Maturity Date; or

                    (b)  The Company, pursuant to or within the meaning of any
Bankruptcy Law (as hereinafter defined): (i) commences a voluntary case; (ii)
consents to the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a Custodian (as hereinafter defined) of the
Company or for its property; (iv) makes an assignment for the benefit of its
creditors; or (v) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (A) is for relief against the Company in an
involuntary case; (B) appoints a Custodian of the Company or for its property;
or (C) orders the liquidation of the Company, and the order or decree remains
unstayed and in effect for sixty (60) calendar days; or

                    (c)  The Company's $0.0001 par value regular common stock
(the "Common Stock") is suspended or is no longer listed on any recognized
exchange, including an electronic over-the-counter bulletin board, for in excess
of two (2) consecutive trading days; or

                    (d)  Any of the Company's representations or warranties
contained in this Note were false when made; or

                    (e)  The Company breaches this Note, and such breach, if and
only if such breach is subject to cure, continues for a period of five (5)
business days.

As used in this Section 4.1, the term "Bankruptcy Law" means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors. The term "Custodian" means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.

 

Section 4.2     Remedies. In the Event of Default, the Holder may elect to
garnish Revenue from the Company in an amount that will repay the Holder on the
schedules outlined in this Agreement and fully enforce the Security Agreement
dated |May 16, 2006, between the Holder and the Company.

          For each and every Event of Default, as outlined in this Agreement,
the Holder can exercise its right to increase the Face Amount of the Note by ten
percent (10%) as an initial penalty. In addition, the Holder may elect to
increase the Face Amount of the Note by two and one-half percent (2.5%) as
Liquidated Damages, compounded daily. The Parties acknowledge that Liquidated
Damages are not interest under the terms of this Agreement, and shall not
constitute a penalty.

          In the event of a Default hereunder, the Holder, at its sole election,
shall have the right, but not the obligation, to either:

                    (a)  Switch the Residual Amount to a three-year
("Convertible Maturity Date"), eighteen percent (18%) interest bearing
convertible debenture at the terms described hereinafter (the "Convertible
Debenture"). In the Event of Default, the Convertible Debenture shall be
considered closed ("Convertible Closing Date"), as of the date of the Event of
Default. If the Holder chooses to convert the Residual Amount to a Convertible
Debenture, the Company shall have twenty (20) business days after notice of
default from the Holder (the "Notice of Convertible Debenture") to file a
registration statement covering an amount of shares equal to three hundred
percent (300%) of the Residual Amount. Such registration statement shall be
declared effective under the Securities Act of 1933, as amended (the "Securities
Act"), by the Securities and Exchange Commission (the "Commission") within sixty
(60) business days of the Convertible Closing Date. In the event the Company
does not file such registration statement within twenty (20) business days of
the Holder's request, or such registration statement is not declared by the
Commission to be effective under the Securities Act within the time period
described above the Residual Amount shall increase by five thousand dollars
($5,000) per day. In the event the Company is given the option for accelerated
effectiveness of the registration statement, the Company will cause such
registration statement to be declared effective as soon as reasonably
practicable and will not take any action to delay the registration to become
effective. In the event that the Company is given the option for accelerated
effectiveness of the registration statement, but chooses not to cause such
registration statement to be declared effective on such accelerated basis, the
Residual Amount shall increase by five thousand dollars ($5,000) per day
commencing on the earliest date as of which such registration statement would
have been declared to be effective if subject to accelerated effectiveness; or

                    (b)  Acceleration. If an Event of Default occurs, the Holder
by notice to the Company may declare the remaining principal amount of this
Debenture, together with all accrued interest and any liquidated damages, to be
immediately due and payable in full.

 

Section 4.3     Conversion Privilege

                    (a)  The Holder shall have the right to convert the
Convertible Debenture into shares of Common Stock at any time following the
Convertible Closing Date and before the close of business on the Convertible
Maturity Date. The number of shares of Common Stock issuable upon the conversion
of the Convertible Debenture shall be determined pursuant to Section 4.4, but
the number of shares issuable shall be rounded up to the nearest whole share.

                    (b)  The Holder may convert the Convertible Debenture in
whole or in part, at any time and from time to time.

                    (c)  In the event all or any portion of the Convertible
Debenture remains outstanding on the Convertible Maturity Date (the "Debenture
Residual Amount"), the unconverted portion of such Convertible Debenture will
automatically be converted into shares of Common Stock on such date in the
manner set forth in Section 4.4.

 

Section 4.4     Conversion Procedure

                    (a)  The Holder may elect to convert the Residual Amount in
whole or in part any time and from time to time following the Convertible
Closing Date. Such conversion shall be effectuated by providing the Company, or
its attorney, with that portion of the Convertible Debenture to be converted
together with a facsimile or electronic mail of the signed notice of conversion
(the "Notice of Conversion"). The date on which the Notice of Conversion is
effective ("Conversion Date") shall be deemed to be the date on which the Holder
has delivered to the Company a facsimile or electronically mailed the Notice of
Conversion. The Holder can elect to either reissue the Convertible Debenture, or
continually convert the existing Debenture. Any Notice of Conversion faxed or
electronically mailed by the Holder to the Company on a particular day shall be
deemed to have been received no later than the previous business day (receipt
being via a confirmation of the time such facsimile or electronic mail to the
Company is received).

                    (b)  Common Stock to be Issued. Upon the conversion of any
Convertible Debentures by the Holder, the Company shall instruct its transfer
agent to issue stock certificates without restrictive legends or stop transfer
instructions, if, at that time, the aforementioned registration statement
described in Section 4.2 has been declared effective (or with proper restrictive
legends if the registration statement has not as yet been declared effective),
in specified denominations representing the number of shares of Common Stock
issuable upon such conversion. In the event that the Debenture is deemed
saleable under Rule 144 of the Securities Exchange Act of 1933, the Company
shall, upon a Notice of Conversion, instruct the transfer agent to issue free
trading certificates without restrictive legends, subject to other applicable
securities laws. The Company is responsible for all costs associated with the
issuance of the shares, including but not limited to the opinion letter, FedEx
of the certificates and any other costs that arise. The Company shall act as
registrar of the Shares of Common Stock to be issued and shall maintain an
appropriate ledger containing the necessary information with respect to each
Convertible Debenture. The Company warrants that no instructions have been given
or will be given to the transfer agent which limit, or otherwise prevent resale
and that the Common Stock shall otherwise be freely resold, except as may be set
forth herein or subject to applicable law.

                    (c)  Conversion Rate. The Holder is entitled to convert the
Debenture Residual Amount, plus accrued interest and penalties, anytime
following the Convertible Closing Date, at the lesser of either (i) fifty
percent (50%) of the lowest closing bid price during the fifteen (15) trading
days immediately preceding the Notice of Conversion, or (ii) 100% of the lowest
bid price for the twenty (20) trading days immediately preceding the Convertible
Closing Date ("Fixed Conversion Price"). No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded up to the nearest whole share.

                    (d)  Nothing contained in the Convertible Debenture shall be
deemed to establish or require the Company to pay interest to the Holder at a
rate in excess of the maximum rate permitted by applicable law. In the event
that the rate of interest required to be paid exceeds the maximum rate permitted
by governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Holder to the
Company. In the event this Section 4.4(d) applies, the Parties agree that the
terms of this Note shall remain in full force and effect except as is necessary
to make the interest rate comply with applicable law.

                    (e)  It shall be the Company's responsibility to take all
necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required. The Holder shall be
treated as a shareholder of record on the date the Company is required to issue
the Common Stock to the Holder. If prior to the issuance of stock certificates,
the Holder designates another person as the entity in the name of which the
stock certificates requesting the Convertible Debenture are to be issued, the
Holder shall provide to the Company evidence that either no tax shall be due and
payable as a result of such transfer or that the applicable tax has been paid by
the Holder or such person. If the Holder converts any part of the Convertible
Debentures, or will be, the Company shall issue to the Holder a new Convertible
Debenture equal to the unconverted amount, immediately upon request by the
Holder.

                    (f)  Within three (3) business days after receipt of the
documentation referred to in this Section, the Company shall deliver a
certificate, for the number of shares of Common Stock issuable upon the
conversion. In the event the Company does not make delivery of the Common Stock
as instructed by Holder within three (3) business days after the Conversion
Date, the Company shall pay to the Holder an additional one percent (1%) per day
in cash of the full dollar value of the Debenture Residual Amount then remaining
after conversion, compounded daily.

                    (g)  The Company shall at all times reserve (or make
alternative written arrangements for reservation or contribution of shares) and
have available all Common Stock necessary to meet conversion of the Convertible
Debentures by the Holder of the entire amount of Convertible Debentures then
outstanding. If, at any time, the Holder submits a Notice of Conversion and the
Company does not have sufficient authorized but unissued shares of Common Stock
(or alternative shares of Common Stock as may be contributed by stockholders of
the Company) available to effect, in full, a conversion of the Convertible
Debentures (a "Conversion Default," the date of such default being referred to
herein as the "Conversion Default Date"), the Company shall issue to the Holder
all of the shares of Common Stock which are available. Any Convertible
Debentures, or any portion thereof, which cannot be converted due to the
Company's lack of sufficient authorized common stock (the "Unconverted
Debentures"), may be deemed null and void upon written notice sent by the Holder
to the Company. The Company shall provide notice of such Conversion Default
("Notice of Conversion Default") to the Holder, by facsimile, within one (1)
business days of such default.

                    (h)  The Company agrees to pay the Holder payments for a
Conversion Default ("Conversion Default Payments") in the amount of (N/365)
multiplied by .24 multiplied by the initial issuance price of the outstanding or
tendered but not converted Convertible Debentures held by the Holder where N =
the number of days from the Conversion Default Date to the date (the
"Authorization Date") that the Company authorizes a sufficient number of shares
of Common Stock to effect conversion of all remaining Convertible Debentures.
The Company shall send notice ("Authorization Notice") to the Holder that
additional shares of Common Stock have been authorized, the Authorization Date,
and the amount of Holder's accrued Conversion Default Payments. The accrued
Conversion Default shall be paid in cash or shall be convertible into Common
Stock at the conversion rate set forth in the first sentence of this paragraph,
upon written notice sent by the Holder to the Company, which Conversion Default
shall be payable as follows: (i) in the event the Holder elects to take such
payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at the conversion rate set forth in the first sentence of
this paragraph until the expiration of the conversion period.

                    (i)  The Company acknowledges that its failure to maintain a
sufficient number of authorized but unissued shares of Common Stock to effect in
full a conversion of the Convertible Debentures in full will cause the Holder to
suffer irreparable harm, and that the actual damages to the Holder will be
difficult to ascertain. Accordingly, the parties agree that it is appropriate to
include in this Agreement a provision for liquidated damages. The Parties
acknowledge and agree that the liquidated damages provision set forth in this
section represents the parties' good faith effort to quantify such damages and,
as such, agree that the form and amount of such liquidated damages are
reasonable, and under the circumstances, do not constitute a penalty. The
payment of liquidated damages shall not relieve the Company from its obligations
to deliver the Common Stock pursuant to the terms of this Convertible Debenture.

                    (j)  If, by the third (3rd) business day after the
Conversion Date, any portion of the shares of the Convertible Debentures have
not been delivered to the Holder and the Holder purchases, in an open market
transaction or otherwise, shares of Common Stock (the "Covering Shares")
necessary to make delivery of shares which would had been delivered if the full
amount of the shares to be converted had been delivered to the Holder, then the
Company shall pay to the Holder, in addition to any other amounts due to Holder
pursuant to this Convertible Debenture, and not in lieu thereof, the Buy-In
Adjustment Amount (as defined below). The "Buy In Adjustment Amount" is the
amount equal to the excess, if any, of (x) the Holder's total purchase price
(including brokerage commissions, if any) for the Covering Shares minus (y) the
net proceeds (after brokerage commissions, if any) received by the Holder from
the sale of the Sold Shares. The Company shall pay the Buy-In Adjustment Amount
to the Holder in immediately available funds within five (5) business days of
written demand by the Holder. By way of illustration and not in limitation of
the foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which the Company will be required to pay to the Holder
will be $1,000.

Article 5

     Additional Financing and Registration Statements  

Section 5.1     The Company will not enter into any additional financing
agreements whether for debt or equity, without prior expressed written consent
from the Holder.

 

Section 5.2     The Company agrees that it shall not file a registration
statement which includes any of its Common Stock on Form S-8, until such time as
the Note is paid off in full ("Lock-Up Period") or without the prior written
consent of the Holder.

 

Section 5.3     If, at any time, while this Note is outstanding, the Company
issues or agrees to issue to any entity or person ("Third Party") for any reason
whatsoever, any common stock or securities convertible into or exercisable for
shares of common stock (or modify any such terms in effect prior to the
execution of this Note) (a "Third Party Financing"), at terms deemed by the
Holder to be more favorable to the Third Party, then the Company grants to the
Holder the right, at the Holder's election, to modify the terms of this Note to
match or conform to the more favorable term or terms of the Third Party
Financing. The rights of the Holder in this Section 5.3 are in addition to all
other rights the Holder has pursuant to this Note and the Security Agreement
between the Holder and the Company.

Violation of any Section under this Article 5 will result in an Event of Default
and the Holder may elect to take the action or actions outlined in Article 4.

Article 6

     Notice.  

Section 6.1     Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Note must be in writing and
will be deemed to have been delivered (i) upon delivery, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, so long as it is properly addressed. The
addresses and facsimile numbers for such communications shall be:

If to the Company:

Naturewell, Incorporated
110 West C Street
Suite 1300
San Diego,  CA  92101
Facsimile:  (619) 234-0200

With copy to:

Darrin Ocasio
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21 st Floor
New York,  NY  10019
Telephone:  (212) 930-9700
Facsimile:  (212) 930-9725

If to the Holder:

Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston,  MA  02116
(617) 301-4700
(617) 249-0947

 

Section 6.2     The Parties are required to provide each other with five (5)
business days prior notice to the other party of any change in address, phone
number or facsimile number.

Article 7

     Time

          Where this Note authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday on
which the United States Stock Markets ("US Markets") are closed ("Holiday"),
such payment shall be made or condition or obligation performed on the last
business day preceding such Saturday, Sunday or Holiday. A "business day" shall
mean a day on which the US Markets are open for a full day or half day of
trading.

Article 8

     No Assignment.

          This Note and the obligations hereunder shall not be assigned, except
as otherwise provided herein.

Article 9

     Rules of Construction.

          In this Note, unless the context otherwise requires, words in the
singular number include the plural, and in the plural include the singular, and
words of the masculine gender include the feminine and the neuter, and when the
tense so indicates, words of the neuter gender may refer to any gender. The
numbers and titles of sections contained in the Note are inserted for
convenience of reference only, and they neither form a part of this Note nor are
they to be used in the construction or interpretation hereof. Wherever, in this
Note, a determination of the Company is required or allowed, such determination
shall be made by a majority of the Board of Directors of the Company and, if it
is made in good faith, it shall be conclusive and binding upon the Company.

Article 10

     Governing Law

          The validity, terms, performance and enforcement of this Note shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.

Article 11

     Disputes Subject to Arbitration

          The parties to this Note will submit all disputes arising under it to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association ("AAA"). The arbitrator shall be selected by application
of the rules of the AAA, or by mutual agreement of the parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts. No party to this agreement will challenge the jurisdiction or
venue provisions as provided in this section. Nothing in this section shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law.

Article 12

     Conditions to Closing

          The Company shall have delivered the proper Collateral to the Holder
before Closing of this Note.

Article 13

     Indemnification

          In consideration of the Holder's execution and delivery of this
Agreement and the acquisition and funding by the Holder of this Note and in
addition to all of the Company's other obligations under the documents
contemplated hereby, the Company shall defend, protect, indemnify and hold
harmless the Holder and all of its shareholders, officers, directors, employees,
counsel, and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the "Indemnities") from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including, without limitation, reasonable attorneys' fees and
disbursements (the "Indemnified Liabilities"), incurred by any Indemnitee as a
result of, or arising out of, or relating to (i) any misrepresentation or breach
of any representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.

Article 14

     Use of Proceeds

          Intentionally omitted.

Article 15

     Waiver

          The Holder's delay or failure at any time or times hereafter to
require strict performance by Company of any obligations, undertakings,
agreements or covenants shall not waive, affect, or diminish any right of the
Holder under this Note to demand strict compliance and performance herewith. Any
waiver by the Holder of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Note, and no Event of
Default, shall be deemed to have been waived by the Holder, nor may this Note be
amended, changed or modified, unless such waiver, amendment, change or
modification is evidenced by a separate instrument in writing specifying such
waiver, amendment, change or modification and signed by the Holder.

Article 16

     Senior Obligation

          The Company shall cause this Note to be senior in right of payment to
all other current or future debt of the Company. The Company warrants that it
has taken all necessary steps to subordinate its other obligations to the rights
of the Holder in this Note.

Article 17

     Transactions With Affiliates

          The Company shall not, and shall cause each of its Subsidiaries to not
enter into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a "Related Party")
during the Lock Up Period.

Article 18

     Security

          The Holder shall have full right to exercise the Security Agreement
between the Company and the Holder dated May 16, 2006.

Article 19

     Miscellaneous  

Section 19.1    This Note may be executed in two or more counterparts, all of
which taken together shall constitute one instrument. Execution and delivery of
this Note by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this Note
by such party. Such facsimile copies shall constitute enforceable original
documents.

 

Section 19.2    The Company warrants that the execution, delivery and
performance of this Note by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or (ii) conflict with, or constitute a material default
(or an event which with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, contract, indenture
mortgage, indebtedness or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree, including United States federal and state securities
laws and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
"Principal Market"), applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
as defined below. The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect. The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement) with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would lead to delisting of the Common
Stock by the Principal Market.

 

Section 19.3    The Company and its "Subsidiaries" (which for purposes of this
Note means any entity in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest) are corporations duly organized
and validly existing in good standing under the laws of the respective
jurisdictions of their incorporation, and have the requisite corporate power and
authorization to own their properties and to carry on their business as now
being conducted. Both the Company and its Subsidiaries are duly qualified to do
business and are in good standing in every jurisdiction in which their ownership
of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Note, "Material Adverse Effect" means any material adverse effect
on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company and its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the Note.

 

Section 19.4    Authorization; Enforcement; Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Note, and to issue this Note and
Incentive Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Note by the Company and the consummation by it of
the transactions contemplated hereby and thereby, including without limitation
the reservation for issuance and the issuance of the Incentive Shares pursuant
to this Note, have been duly and validly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders, (iii) this Note has been duly and
validly executed and delivered by the Company, and (iv) the Note constitutes the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

Section 19.5    There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants, auditors and lawyers formerly or presently used by the Company,
including but not limited to disputes or conflicts over payment owed to such
accountants, auditors or lawyers.

 

Section 19.6    All representations made by or relating to the Company of a
historical nature and all undertakings described herein shall relate and refer
to the Company, its predecessors, and the Subsidiaries.

 

Section 19.7    The only officer, director, employee and consultant stock option
or stock incentive plan currently in effect or contemplated by the Company has
been submitted to the Holder or is described or within past filings with the
United States Securities and Exchange Commission. The Company aggress not to
initiate or institute any such plan or to issue stock options.

 

Section 19.8    The Company acknowledges that its failure to timely meet any of
its obligations hereunder, including, but without limitation, its obligations to
make Payments, deliver shares and, as necessary, to register and maintain
sufficient number of Shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this Note a
provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties'
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and do not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this Note.

 

Section 19.9    In the event that any rules, regulations, interpretations or
comments from the SEC or other governing body, whether formal or informal,
hinder any operation of this Note, the Parties hereby agree that those specific
terms and conditions shall be negotiated on similar terms within five (5)
business days, and shall not alter, diminish or affect any other rights, duties
or covenants in this Note and that all terms and conditions will remain in full
force and effect except as is necessary to make those specific terms and
conditions comply with applicable rule, regulation, interpretation or Comment.
Failure for the Company to agree to such new terms, shall constitute and Event
of Default herein, as outlined in Article 4, and the Holder may elect to take
actions as outlined in the Note.

Any misrepresentations shall be considered a breach of contract and an Event of
Default under this Agreement and the Holder may seek to take actions as
described under Article 4 of this Agreement.

 

IN WITNESS WHEREOF, the Company has duly executed this Note as of the date first
written above.

 

Naturewell, incORPORATED.

 

By:                                             
Name:  James R. Arabia
Chief Executive Officer

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

By:                                             
Name:  Douglas H. Leighton
Title:  Director



 



 

EXHIBIT B

 

SENIOR NOTE

 

$1,883,000

San Diego, California

January 1, 2009

 

          FOR VALUE RECEIVED, the undersigned, NatureWell, Incorporated, a
Delaware corporation ("Debtor"), promises to pay to the order of Dutchess
Private Equities Fund, Ltd., or order ("Holder"), at 50 Commonwealth Avenue,
Suite 2, Boston, MA 02116, or such other place as Holder may designate in
writing, the principal amount of One Million Eight Hundred Eighty Three Thousand
and 00/100 Dollars ($1,883,000), together with interest on the unpaid principal
balance from time to time outstanding, computed on the basis of a three hundred
sixty (360) day year and compounded on an annual basis at a rate (the "Interest
Rate") equal to Eight Percent (8%) per annum.

          1.          Payment of Principal and Interest. From the date of this
Senior Note (the "Note" or "Senior Note"), annual interest on this Note shall
accrue up to the maturity date of January 1, 2011 at which time all interest
accrued hereon along with the principal balance of this Note shall be due and
payable in full.

          2.          Security Agreement / Seniority. This Note is secured by
that certain Security Agreement, and any amendments or addendums thereto (the
"Security Agreement") dated May 16, 2006 between Holder and Debtor, granting
Holder a senior security interest in Debtor's assets (the "Assets") and such
other items set forth more fully in the Security Agreement (collectively, the
"Collateral") and shall be pari passu with all Senior Debt and senior in right
of payment to all Unsecured Debt and all Subordinated Debt in the manner
provided for by that certain Intercreditor, Subordination and Standby Agreement
dated as of September 2, 2003, and all amendments and addendums thereto (the
"Intercreditor Agreement").

          3.          Additional Senior Debt and Subordinated Debt. The Debtor
has existing Senior Debt and Subordinated Debt (including Senior Debt held by
affiliates and/or insiders) and may from time to time in its discretion incur
additional Senior Debt and with respect thereto grant additional senior security
interests in the Collateral. Further, Debtor may also incur additional
Subordinated Debt and with respect thereto grant subordinate security interests
in the Collateral. Any future issuance or incurrence of Senior or Subordinated
Debt and the granting of senior or subordinate security interests with respect
thereto shall be done in conformance with the provisions contained in the
Intercreditor Agreement. Notwithstanding the priority of any Uniform Commercial
Code UCC Financing Statements filed in the Delaware Divisions of Corporations in
the event of default and disposition of the Collateral, Holder as a Secured
Party under the Security Agreement shall share pari passu in the Collateral or
any proceeds of the Collateral together with any holders (as a class) of Senior
Debt.

                    "Senior Debt" means all indebtedness and other obligations,
however incurred (including obligations and/or indebtedness owed to employees,
insiders and/or affiliates of Debtor), payable directly or indirectly by Debtor,
whether outstanding on the date hereof or hereafter created, incurred, assumed
or guaranteed by Debtor, including, but not limited to: the principal of and
interest on all loans, letters of credit, lines of credit, other extensions of
credit, and all other indebtedness or obligations of Debtor provided that (i)
the instrument(s) evidencing and/or securing such obligation(s) shall include an
executed (senior) Security Agreement that grants a senior security interest in
the Collateral, and (ii) the holder of any such instrument of indebtedness
described herein has executed the Intercreditor Agreement or has agreed in
writing to be bound by its terms.

                    "Subordinated Debt" means all indebtedness and other
obligations, however incurred, (including obligations and/or indebtedness owed
to employees, insiders and/or affiliates of Debtor) payable directly or
indirectly by Debtor, whether outstanding on the date hereof or hereafter
created, incurred, assumed or guaranteed by Debtor, including, but not limited
to: the principal of and interest on all loans, letters of credit, lines of
credit, trade credit, other extensions of credit, and all other indebtedness or
obligations of Debtor provided that (i) the instrument(s) evidencing and/or
securing such obligation(s) shall include an executed Subordinate Security
Agreement that grants a subordinate security interest in the Collateral, and
(ii) the holder of any such instrument of indebtedness described herein has
executed the Intercreditor Agreement or has agreed in writing to be bound by its
terms.

                    "Unsecured Debt" means all indebtedness and other
obligations (except Senior and Subordinated Debt), however incurred (including
obligations and/or indebtedness owed to employees, insiders and/or affiliates of
Debtor) payable directly or indirectly by Debtor, whether outstanding on the
date hereof or hereafter created, incurred, assumed or guaranteed by Debtor,
including, but not limited to: the principal of and interest on all loans,
letters of credit, lines of credit and other extensions of credit, and all other
indebtedness or obligations of Debtor.

                    Debtor covenants and agrees that the payment of Senior Debt
from whatever source, including the principal of and interest and any other
amounts payable thereon, shall be senior in right of payment, to the extent and
in the manner herein set forth, to the payment of all Subordinated Debt and
Unsecured Debt.

          4.          Prepayment. Debtor may prepay this Note, in whole or in
part, at any time.

          5.          Default. Debtor will be in default upon the occurrence of
any of the following:

                    (a)  When Debtor fails to make any payment when due; or

                    (b)  The occurrence of any default under any Senior Debt; or

                    (c)  Debtor, other than in the ordinary course of business;
sells, conveys, alienates, assigns or transfers the Collateral or any portion
thereof, or any interest therein, or enters into an agreement to do so, or
becomes divested of title or any interest in any manner or method; or

                    (d)  Upon any assignment by Debtor for the benefit of
creditors, or filing by or against Debtor of a petition in bankruptcy, or
adjudication of Debtor as bankrupt or insolvent, or filing by or against Debtor
of any petition or answer seeking for Debtor any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or filing any answer admitting or
failing to deny the material allegations of a petition filed against it for any
such relief, or seeking or consenting to or acquiescing in the appointment of
any trustee, receiver or liquidator of itself or of all or any substantial part
of its properties, or its directors or stockholders taking any action looking to
its dissolution or liquidation.

          6.          Holder's Rights. Upon default, Holder may declare the
entire unpaid principal balance on this Note together with interest on any
unpaid balance immediately due, without notice, and then Debtor will pay that
amount.

                    If any Event of Default occurs, neither the failure of
Holder to promptly exercise its right to declare the outstanding principal of
and accrued and unpaid interest on this Senior Note to be immediately due and
payable, nor the failure of Holder to exercise any other right or remedy that it
may have for default, nor the acceptance by Holder of late payments, nor the
failure of Holder to demand strict performance of any obligation of Debtor
hereunder, shall constitute a waiver of any such rights while such default
continues, nor a waiver of such rights in connection with any future default on
the part of Debtor. Furthermore, acceptance by Holder of partial payments
following due acceleration of the indebtedness evidenced hereby shall not
constitute a waiver by Holder of the acceleration of such indebtedness.

          7.          The Intercreditor Agreement. Notwithstanding anything
contained herein to the contrary, if any terms of this Note or the Security
Agreement conflict with any provision contained in the Intercreditor Agreement
the Intercreditor Agreement shall prevail and all disputes, conflicts or
interpretations shall be resolved in favor of the Intercreditor Agreement unless
the affected parties thereto agree in writing otherwise.

          8.          Maximum Rate. All agreements which either are now or which
shall become agreements between Debtor and Holder are expressly limited so that
in no contingency or event whatever, whether by reason of deferment or
advancement of the indebtedness represented by this Senior Note, acceleration of
the maturity date of this Senior Note, or otherwise, shall the amount paid or
agreed to be paid to Holder for the use, forbearance or detention of the
indebtedness evidenced by this Senior Note exceed the maximum amount of interest
permissible under applicable law. If at any time, from any circumstance
whatsoever, fulfillment of any provision of this Senior Note or any other
agreement between Debtor and Holder shall result in or involve payments or
performance which would exceed the maximum legal interest rate, then ipso facto,
the obligation to be fulfilled shall be reduced so as not to exceed such maximum
legal interest rate.

          9.          Attorney's Fees. In the event of any dispute, action, or
other proceeding brought by either party against the other under this Senior
Note, the prevailing party shall be entitled to recover all costs and expenses
incurred in connection with such dispute, action, or other proceeding,
including, without limitation, the fees and costs of its attorneys, whether or
not such dispute, action, or other proceeding proceeds to formal resolution or
judgment.

          10.          Cumulative. Holder's rights and remedies under this
Senior Note and applicable law shall be cumulative and not in the alternative.

          11.         Governing Law and Venue. This Senior Note is and shall be
governed by and construed and enforced in accordance with the laws of the State
of California without application of conflict of laws principles. Sole and
proper venue and jurisdiction for any dispute arising out of or relating to this
Senior Note shall be San Diego County Superior Court in San Diego, California.

          12.         Successors. The provisions of this Senior Note shall inure
to the benefit of Holder's successors and assigns, and are binding on Debtor's
successors.

          13.         Time of Essence. Time is of the essence under this Senior
Note.

          14.         Severability. Should any one or more of the provisions of
this Note be determined to be illegal or unenforceable, such provision(s) shall
(i) be modified to the minimum extent necessary to render it valid and
enforceable, or (ii) if it cannot be so modified, be deemed not to be a part of
this Note and shall not affect the validity or enforceability of the remaining
provisions.

 

IN WITNESS WHEREOF the parties have entered into this Senior Note as of the date
first above written.

 

DEBTOR:

HOLDER:





NatureWell, Incorporated,
a Delaware corporation

Dutchess Private Equities Fund, Ltd.,
a Cayman Islands exempt company





By:                                      
     James R. Arabia, CEO

By:                                      
      Douglas H. Leighton, Director

   



 

SECURITY AGREEMENT

 

          THIS SECURITY AGREEMENT ("Agreement") is made as of January 1, 2009
between NatureWell, Incorporated, a Delaware corporation ("Debtor"), and
Dutchess Private Equities Fund, Ltd., a Cayman Islands exempt company ("Secured
Party"), who agree as follows:

          1 

     Recitals. This Agreement is entered into in contemplation of the following
facts and circumstances:  

Section 1.1     Debtor has executed and delivered to Secured Party that certain
Senior Note made of even date herewith in the original principal amount of
$1,883,000 and all accrued and unpaid interest and all amendments and addendums
thereto (the "Senior Note").

 

Section 1.2     Debtor has agreed to secure its performance of the Senior Note
by giving Secured Party a senior security interest in the Collateral (as defined
below).

          2 

     Grant of Senior Security Interest / Seniority. As security for Debtor's
payment and performance of each and all of its obligations under the Senior
Note, as may be amended and/or restated from time to time, Debtor hereby grants
and assigns to Secured Party a senior security interest in all of Debtor's
right, title, and interest in and to the assets more particularly described on
Schedule 1 attached hereto and incorporated herein by this reference
(collectively, the "Collateral"). Such senior security interest shall be senior
in all respects to subordinate security interests in the Collateral whether now
in existence or hereafter granted pursuant to the terms of that certain
Intercreditor, Subordination and Standby Agreement dated as of September 2,
2003, and all amendments and addendums thereto (the "Intercreditor Agreement")
by and between the Debtor, Secured Party, and other Lenders of the Debtor.

          3 

     Existing and Future Security Interests. Other security interests in the
Collateral, including senior security interests, now exist and shall continue to
exist until the obligations secured by such security interests have been
satisfied in full. The Debtor may from time to time grant additional senior
security interests in the Collateral to holders of Senior Debt and additional
subordinated security interests in the Collateral to holders of Subordinated
Debt (the terms "Senior Debt" and "Subordinated Debt" shall have the meanings
ascribed to such terms in the Intercreditor Agreement). The future issuance or
incurrence of Senior or Subordinated Debt and the granting of senior or
subordinated security interests in the Collateral in connection therewith shall
be done in accordance with the provisions of the Intercreditor Agreement.
Notwithstanding the priority of any Uniform Commercial Code UCC Financing
Statements filed with the Delaware Division of Corporations, or other
appropriate governmental authority, in the event of default and disposition of
the Collateral, the Secured Party shall share pari passu in the Collateral or
any proceeds of the Collateral together with any other holders (as a class) of
Senior Debt.

          4 

     Representations, Warranties, and Covenants. Debtor represents, warrants,
and covenants to Secured Party as follows:  

Section 4.1     Debtor owns the Collateral and has the requisite right, power,
and authority to encumber, assign, and deliver the Collateral to Secured Party
or its designated agent, as required by the terms and provisions of this
Agreement.

 

Section 4.2     No consent or approval (other than any which may be incidental
to any filing with a filing officer to perfect the security interests in the
Collateral) of any governmental body, regulatory authority, person, trust, or
entity is or will be (i) necessary to the validity of the rights created
hereunder, or (ii) required prior to the assignment, transfer, and delivery of
any of the Collateral to Secured Party (or any agent designated by Secured
Party).

 

Section 4.3     No material dispute, right to setoff, counterclaim, or defense
exists with respect to all or any part of the Collateral.

 

Section 4.4     This Agreement constitutes the legal, valid, and binding
obligation of Debtor, enforceable against Debtor and the Collateral in
accordance with its provisions (subject to the Intercreditor Agreement and other
limitations as to enforceability which might result from bankruptcy,
reorganization, arrangement, insolvency, or other similar laws affecting
creditors' rights generally).

 

Section 4.5     Debtor keeps and shall continue to keep all of its books and
records concerning the Collateral and all of its other books and records at the
address listed below, unless written notice to the contrary is given by the
Debtor to Secured Party.

          5 

     Delivery and Perfection. Debtor hereby permits Secured Party to file a UCC
Financing Statement on behalf of Secured Party and that such UCC Financing
Statement (or any UCC Financing Statement previously filed by Secured Party)
serves to perfect the Secured Party's security interest in the Collateral
(Debtor may have other obligations to Secured Party also having a security
interest in the Collateral). In addition, Debtor shall execute such further
documents and instruments, and do such further acts as Secured Party may
reasonably request from time to time in order to protect and perfect its
security interest in the Collateral.

          6 

     Disposition of Collateral. Debtor covenants that any exchange, sale,
transfer or disposition of the Collateral (except in the ordinary course of
business) or any rights therein, whether by cancellation, reissuance, or
otherwise; shall only be done in accordance with the Intercreditor Agreement.

          7 

     The Intercreditor Agreement. Notwithstanding anything contained herein to
the contrary, if any terms of this Agreement conflicts with any provision
contained in the Intercreditor Agreement the Intercreditor Agreement shall
prevail and all disputes, conflicts and interpretations shall be resolved in
favor of the Intercreditor Agreement.

          8 

     Filing of Government Reports. Debtor shall prepare and file all schedules,
reports, returns, and/or other data required by local, state, or federal
authorities with respect to taxes or other charges against the Collateral, and
pay, when due, all taxes and claims arising in connection with the Collateral.

          9 

     Records and Reports. Debtor shall allow Secured Party, and its officers,
agents, attorneys and accountants, to examine and copy any and all of the
Debtor's books, records, or other documents relating to the Collateral at any
time after reasonable notice during Debtor's business hours.

          10

     Default. The following shall constitute a default by Debtor hereunder:

                    The occurrence of any default under the Senior Note; or

 

Section 10.1    The failure of Debtor to punctually perform and otherwise
fulfill or comply with any of its covenants, duties, obligations, and
responsibilities under this Agreement or the Senior Note.

          11

     Rights and Remedies. Upon default by Debtor, Secured Party shall
immediately notify Debtor in writing, which writing shall specify in detail the
nature of such default, and shall state that Debtor has failed to cure such
default within five (5) days after written notice. On the occurrence of any
default hereunder, and subject to the provisions contained in the Intercreditor
Agreement, Secured Party shall be entitled to all rights and remedies provided
for under law. Such rights of Secured Party shall be cumulative, and the
exercise of any right by Secured Party shall not affect or impair other rights
which Secured Party may have under this Agreement or at law. In accordance with
the foregoing, Secured Party shall be entitled to:  

Section 11.1    Take or keep possession of the Collateral and protect the same;

 

Section 11.2    If Secured Party is not then in possession of the Collateral, to
require Debtor or any other person in possession of the Collateral to assemble
it and make it available to Secured Party at a reasonably convenient place, to
be designated by Secured Party;

 

Section 11.3    Retain the Collateral in full satisfaction of Debtor's
obligations or dispose of the Collateral by public or private sale and apply the
proceeds in total or partial satisfaction of Debtor's obligations to Secured
Party and for Secured Party's costs (including, without limitation, reasonable
attorneys' fees and costs) incurred in proceeding under this paragraph.

 

Section 11.4    Declare any or all amounts owing to Secured Party under the
Senior Note, this Agreement, or otherwise to be immediately due and payable;

 

Section 11.5    Reduce any claim against Debtor to judgment and enforce any such
judgment against Debtor;

 

Section 11.6    Take such steps as it may deem reasonably appropriate to
foreclose upon or otherwise enforce the security interest(s) and lien of this
Agreement to secure payment and performance of the Debtor's obligations under
the Senior Note and this Agreement; and

 

Section 11.7    Exercise any and all other rights and remedies available at law
or equity or otherwise to Secured Party under this Agreement.

          12

     Full Payment. Upon payment in full by Debtor to Secured Party of all
amounts due and payable under the Senior Note Secured Party shall have no
further right or interest in or to the Collateral for purposes of securing
Debtor's payment and performance of its obligations to Secured Party which are
covered by this Agreement.

          13

     Miscellaneous.  

Section 13.1    Remedies. Each of the parties to this Agreement shall be
entitled to specifically enforce its rights under this Agreement subject to the
provisions contained in the Intercreditor Agreement, recover damages by reason
of any breach of any provision of this Agreement, and to exercise all other
rights existing in its favor. The parties hereto agree and acknowledge that the
assets and other matters that are the subject of this Agreement are unique and
that money damages will not be an adequate remedy for any breach of certain of
the provisions of this Agreement relating to the assets and other matters and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

 

Section 13.2    Amendments and Waivers. No change in, amendment to, waiver, or
termination of this Agreement, or any part hereof, shall be valid unless in
writing and signed by or on behalf of the party to be charged therewith.

 

Section 13.3    Governing Law and Venue. This Security Agreement is and shall be
governed by and construed and enforced in accordance with the laws of the State
of California without application of conflict of laws principles. Sole and
proper venue and jurisdiction for any dispute arising out of or relating to this
Agreement shall be San Diego County Superior Court in San Diego, California.

 

Section 13.4    Headings. Paragraph headings have been inserted in this
Agreement as a matter of convenience only; such paragraph headings are not a
part of this Agreement and shall not be used in the interpretation of this
Agreement.

 

Section 13.5    Severability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, such provision(s) shall
(i) be modified to the minimum extent necessary to render it valid and
enforceable, or (ii) if it cannot be so modified, be deemed not to be a part of
this Agreement and shall not affect the validity or enforceability of the
remaining provisions.

 

Section 13.6    Time of the Essence. Time is hereby expressly made of the
essence with respect to the performance and/or satisfaction of each of the
provisions and conditions of this Agreement.

 

Section 13.7    Gender and Number. Wherever the context so requires, all words
used in the singular shall be construed to include the plural, and vice versa,
and words of any gender shall include any other gender.

 

Section 13.8    Notices. No notice, request, demand, instruction, or other
documents to be given hereunder to any party shall be effective for any purpose
unless personally delivered to the person at the appropriate address set forth
below (in which event, such notice shall be deemed effective only upon such
delivery) or when delivered by mail, sent by registered or certified mail,
return receipt requested, as follows:

If to Debtor:

110 West 'C' Street, Suite 1300
San Diego, California 92101
Attn:  James R. Arabia

If to Secured Party:

50 Commonwealth Ave., Suite 2
Boston, MA 02116
Attn.  Douglas H. Leighton, Director

Notice given by mail shall be deemed to have been given 48 hours after the
deposit in any United States post office box in the state to which the notice is
addressed, or 96 hours after deposit of same in any such post office box other
than in the state to which the notice is addressed, postage prepaid, addressed
as set forth above. Notice shall not be deemed given unless and until, under the
preceding sentence, notice shall be deemed given to all addressees to whom
notice must be sent. The addresses and addressees for the purpose of this
paragraph may be changed by giving written notice of such change in the manner
herein provided for giving notice.

 

Section 13.9    Successors and Assigns. Except as otherwise expressly provided,
this Agreement, and each of its provisions, covenants, and conditions, shall
apply to, bind, and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, legal representatives, transferees,
successors-in-interest, and assigns.

 

Section 13.10   Further Assurances. Each party shall perform or cause to be
performed any further acts and execute and deliver any documents that may be
reasonably necessary or advisable to carry out the provisions of this Agreement.

 

Section 13.11   Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one original document.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the first date written above.

 

DEBTOR:

SECURED PARTY:

   

NatureWell, Incorporated,
a Delaware corporation

Dutchess Private Equities Fund, Ltd.,
a Cayman Islands exempt company

   

By:  ___________________________
     James R. Arabia, CEO

By:  ___________________________
     Douglas H. Leighton, Director

   



   

[This Page Intentionally Left Blank]

   



   

SCHEDULE 1

 

COLLATERAL

 

          All of the following properties, assets and rights of the Debtor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof:

          All personal and fixture property of every kind and nature including,
without limitation, all furniture, fixtures, equipment, raw materials,
inventory, other goods, accounts, contract rights, rights to the payment of
money, insurance refund claims and all other insurance claims and proceeds, tort
claims, chattel paper, documents, instruments, securities and other investment
property, deposit accounts, rights to proceeds of letters of credit and all
general intangibles including, without limitation, all tax refund claims,
license fees, patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, rights to sue and recover for
past infringement of patents, trademarks and copyrights, computer programs,
computer software, engineering drawings, service marks, customer lists,
goodwill, and all licenses, permits, agreements of any kind or nature pursuant
to which the Debtor possesses, uses or has authority to possess or use property
(whether tangible or intangible) of others or others possess, use or have
authority to possess or use property (whether tangible or intangible) of the
Debtor, and all recorded data of any kind or nature, regardless of the medium of
recording, including, without limitation, all software, writings, plans,
specifications, formulations and schematics.

          The Debtor acknowledges and agrees that, in applying the law of any
jurisdiction that at any time enacts all or substantially all of the uniform
provisions of revised Article 9 of the Uniform Commercial Code approved by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and contained in the 1999 Official Text of the Uniform Commercial
Code ("Revised Article 9"), the foregoing collateral description covers all
assets of the Debtor.